SULLIVAN, Chief Judge
(concurring):
I am troubled by footnote 1 of the Government’s Answer to the Final Brief. It states:
Appellate government counsel attempted to comply with United States v. Burdine, 29 MJ 834 (ACMR 1989), and obtain an affidavit from Mr. (then Captain) Steven Williams. No response was received at the time pleadings were filed before the Army Court of Military Review, or this Court.
I do not believe that defense counsel, as an officer of the court, has the option to be nonresponsive. See United States v. Polk, 32 MJ 150, 152 (CMA 1991); United States v. Dupas, 14 MJ 28, 31 (CMA 1992). See generally United States v. Lonetree, 35 MJ 396, 413-14 (CMA 1992), cert. denied, — U.S. -, 113 S.Ct. 1813, 123 L.Ed.2d 444 (1993). Defense counsel should be mindful of Rule 1.6(b)(2), ABA Model Rules of Professional Conduct (1989).
RULE 1.6 CONFIDENTIALITY OF INFORMATION
(a) A lawyer shall not reveal information relating to representation of a client unless the client consents after consultation, except for disclosures that are impliedly authorized in order to carry out the representation, and except as stated in paragraph (b).
(b) A lawyer may reveal such information to the extent the lawyer reasonably believes necessary:
(1) to prevent the client from committing a criminal act that the lawyer believes is likely to result in imminent death or substantial bodily harm; or
*477(2) to establish a claim or defense on behalf of the lawyer in a controversy between the lawyer and the client, to establish a defense to a criminal charge or civil claim against the lawyer based upon conduct in which the client was involved, or to respond to allegations in any proceeding concerning the lawyer’s representation of the client.
(Emphasis added.) See In Re Gilliam, 216 Mont. 279, 704 P.2d 1019, 1020 (Mont.1985) (As an “officer” of the court, defense counsel “is obliged to assist” court “in the administration of justice” with respect to ineffective-assistance-of-counsel claims.).